TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00747-CV


                        In re Noe Pena-Gonzalez and Ezequiel Pena


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relators Noe Pena-Gonzalez and Ezequiel Pena have filed an unopposed motion

to dismiss their petition for writ of mandamus, informing the Court that the State has dismissed

all charges against them, and thus, the issue raised in their petition is now moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings . . . .”). Therefore, we grant relators’ motion and dismiss the petition for writ of

mandamus as moot.



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: December 12, 2018